                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                     NO. 5:15-CR-00030-D-1



   UNITED STATES OF AMERICA
                                                                       ORDER
        v.

   JOSHUA AARON DAVIS

                                                                         ')

       This matter is come before the Court on an unopposed motion of the Office of the Federal

Public Defender to continue the supervised release revocation hearing ofthe Defendant, and for good

cause shown, the motion is GRANTED and the supervised release revocation hearing continued to

 ~    dCJ.U     w   £,r   JJ./ltenCII\j II\ s:IB·CR·        +S1~b.
       The court finds that the ends of justice served by the granting this continuance outweigh the

best interests ofthe public and Defendant in a speedy trial. Any delay shall be excluded from speedy

trial computation. 18 U.S.C. § 3161(h)(7)(A).

       This _1j_ day of November, 2018.




                                                     United States District Judge




             Case 5:15-cr-00030-D Document 15 Filed 11/29/18 Page 1 of 1
